Citation Nr: 0627771	
Decision Date: 09/05/06    Archive Date: 09/12/06

DOCKET NO.  92-21 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial rating higher than 10 percent 
for degenerative joint disease of the cervical and 
lumbosacral segments of the spine before July 8, 1995.

2. Entitlement to an initial rating higher than 30 percent 
for degenerative changes with disc disease of the cervical 
spine from July 8, 1995.

3. Entitlement to an initial rating higher than 20 percent 
for degenerative joint disease of the lumbosacral spine 
before February 2, 2006.  

4. Entitlement to an initial rating higher than 40 percent 
for degenerative joint disease of the lumbosacral spine from 
February 2, 2006.  


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan, Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
August 1963 until his retirement in September 1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 1992 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, in which the RO, among other things, 
granted service connection for degenerative joint disease of 
the cervical and lumbosacral segments of the spine and 
assigned a 10 percent rating from October 1, 1991, the day 
following separation from service.  

The claim was remanded by the Board in August 1994 for 
further development.  After completion of the development, 
the RO, in a May 1996 rating decision, separately rated the 
two segments of the spine, and expanded the disability of the 
cervical spine to degenerative changes with disc disease of 
the cervical spine, assigning a 20 percent rating from July 
8, 1995, and a noncompensable rating for degenerated joint 
disease of the lumbosacral spine. 

In January 1997, the Board again remanded the case for 
further development.  In a rating decision in December 1998, 
the RO increased the rating for the cervical spine disability 
to 30 percent, effective July 8, 1995.  The RO increased the 
rating for degenerative joint disease of the lumbosacral 
spine to 20 percent, effective July 8, 1995.

In April 1999 and December 2003, the claims were again 
remanded.  In a February 2006 rating decision, the RO 
increased the rating for degenerative joint disease of the 
lumbosacral spine to 40 percent, effective February 2, 2006.  
There was change in the rating for the cervical spine. 

As the requested development has been completed, no further 
action is required to comply with the Board's remand 
directives.  Stegall v. West, 11 Vet. App. 268 (1998).

In November 2003, the veteran raised claims for increase for 
hearing loss and glaucoma.  As the claims have not been 
adjudicated by the RO, the claims are again referred to the 
RO for appropriate action.


FINDINGS OF FACT

1. From October 1, 1991 to July 8, 1995, degenerative 
arthritis of the cervical and lumbosacral segments of the 
spine was manifested by X-ray findings with noncompensable 
limitation of motion of the cervical and lumbosacral segments 
of the spine and no limitation of motion due to painful 
motion. 

2. From July 8, 1995, the cervical spine disability is 
manifested by severe limitation of motion without unfavorable 
ankylosis or incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during a 12 
month period. 
 
3. Before February 2, 2006, the lumbosacral disability was 
manifested by no more than moderate limitation of motion, 
including functional loss due to pain, and forward flexion 
was more than 30 degrees without neurological abnormality. 

4. From February 2, 2006, the lumbosacral spine disability is 
manifested by painful limitation of motion without 
unfavorable ankylosis or neurological abnormality.   


CONCLUSIONS OF LAW

1. From October 1, 1991 to July 8, 1995, the criteria for an 
initial rating higher than 10 percent rating for degenerative 
joint disease of the cervical and lumbosacral segments of the 
spine have not been met. 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5003 (1995).  

2. From July 8, 1995, the criteria for an initial rating 
higher than 30 percent rating for degenerative changes with 
disc disease of the cervical spine disability have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5290, 5293 (2002); Diagnostic Codes 5242, 
5243 (2005).  

3. Before February 2, 2006, the criteria for an initial 
rating higher than 20 percent rating for degenerative joint 
disease of the lumbosacral spine have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2002), Diagnostic Code 5242 (2005). 

4. From February 2, 2006, the criteria for an initial rating 
higher than 40 percent for degenerative joint disease of the 
lumbosacral spine disability have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242 
(2005).  


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159. 

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  In this case, 
the initial rating decision by the RO occurred in 1992 before 
the enactment of the VCAA in 2000.  As the VCAA notice was 
not mandated at the time of the initial RO rating decision, 
the RO did not err in not providing such notice, but the 
veteran does have the right to VCAA content-complying notice 
and proper subsequent VA process.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); VAOPGCPREC 7-2004.    

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

The RO provided post-adjudication VCAA notice by letters, 
dated in October 2002 and March 2004.  The notice included 
the type of evidence needed to substantiate the underlying 
claim of service connection.  The veteran was notified that 
VA would obtain service records, VA records and records of 
other Federal agencies, and that he could submit private 
medical records or with his authorization VA would obtain any 
such records on his behalf.  He was asked to submit evidence, 
which would include that in his possession.  The notice 
included the general provision for the effective date of the 
claim, that is, the date of receipt of the claim. 

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 
Vet.App. 473 (notice of the elements of the claim, except for 
the degree of disability assignable).

To the extent that the degree of disability assignable for 
the claim for increase for was not provided, as the claim for 
increase followed the initial grant of service connection and 
a disability rating was made, other statutory and regulatory 
provisions were applied to ensure that the veteran received 
the proper notice as to the rating in the statement of the 
case as required by 38 U.S.C.A. § 7105(d).  See Dingess at 19 
Vet.App. 490-92.  



To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  However the procedural defect was cured 
without prejudice to the veteran because he had a meaningful 
opportunity to participate effectively in the processing of 
the claim as he had the opportunity to submit additional 
argument and evidence and to address the issue at a hearing.  
The claim was then readjudicated following the content-
complying notice as evidenced by the supplemental statement 
of the case in February 2006.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, No.05-7157 (Fed. 
Cir. Apr. 5, 2006).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  Pursuant to the Board's remands, the 
veteran has been afforded several VA examinations, and all 
identified records relevant to the claim have been obtained.  
As the veteran has not identified any additional evidence 
pertinent to the claim, not already of record, and as there 
are no additional records to obtain, the Board concludes that 
no further assistance to the veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An Initial Rating Higher than 10 Percent from October 1, 
1991 to July 8, 1995

From October 1, 1991, to July 8, 1995, the RO rated 
degenerative joint disease of the cervical and lumbosacral 
segments of the spine as a single disability under 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5003.  

Under DC 5003, degenerative arthritis established by X-ray 
findings was rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joints 
involved.  When limitation of motion of the specific joints 
involved were noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent was for application for each 
major joint affected by limitation of motion, where the 
limitation of motion was objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  In the absence of limitation of motion, X-
ray evidence of two or more major joints was rated 10 percent 
disabling and where there was X-ray evidence of two or major 
joints and incapacitating exacerbations, a 20 percent rating 
was assigned. 

Under Diagnostic Code 5290, the criterion for a compensable 
or 10 percent rating for limitation of motion of the cervical 
spine was slight limitation of cervical spine motion.  

An in-service X-ray of the cervical spine revealed 
degenerative arthritis or joint disease.  After service, the 
pertinent evidence of record from October 1, 1991, to July 8, 
1995, consisted of a report of VA examination in November 
1991.  At the time, there was no complaint of cervical pain 
or limitation of motion, and the cervical spine was not 
evaluated by the examiner.  In absence of any objective 
evidence of limitation of motion of the cervical spine, 
during the period from October 1, 1991, to July 8, 1995, the 
criterion for a compensable or 10 percent rating for 
limitation of motion of the cervical spine under Diagnostic 
Code 5290 was not demonstrated.  

As the disability was noncompensable under DC 5290, a 10 
percent was still assignable where the limitation of motion 
was objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
the absence of evidence of swelling, muscle spasm, or 
evidence of painful motion, the criteria for a 10 percent 
rating for limitation of motion due to pain of the cervical 
spine under the provision of DC 5003 was not demonstrated. 

Under Diagnostic Code 5292, the criterion for a compensable 
or 10 percent rating for limitation of motion of the 
lumbosacral spine was slight limitation of motion. The 
pertinent evidence of record from October 1, 1991, to July 8, 
1995, consisted of a report of VA examination in November 
1991.  Then X-rays revealed degenerative joint disease or 
arthritis.  The pertinent findings on the examination were 80 
degrees of flexion, 30 degrees of extension, 35 degrees of 
lateral flexion, and 35 degrees of rotation.  Except for 
minimal loss of flexion (normal is 90 degrees), the range of 
extension, lateral flexion and rotation of the lumbosacral 
spine were within normal limits, and the examiner found no 
evidence of functional disability.  The small degree of loss 
of flexion with otherwise normal range of motion of the 
lumbosacral spine in the other three planes of range of 
motion does not more nearly approximate or equate to slight 
limitation of motion of the lumbosacral segment of the spine 
under DC 5292, considering functional loss due pain under 38 
C.F.R.§§ 4.40, 4.45, and 4.59.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995). 

As the disability was noncompensable under DC 5292, a 10 
percent was still assignable where the limitation of motion 
was objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
the absence of evidence of swelling, muscle spasm, or 
evidence of painful motion, the criteria for a 10 percent 
rating for limitation of motion due to pain of the 
lumbosacral spine under the provision of DC 5003 was not 
demonstrated. 

From October 1, 1991, to July 8, 1995, on the basis of the 
evidence of record, degenerative joint disease or arthritis 
of the cervical and lumbosacral segments of the spine was 
established by X-ray findings, but compensable limitation of 
motion under DC 5290 or DC 5292 was not shown and limitation 
of motion due to swelling, muscle spasm, or objective 
evidence of painful motion under DC 5003 was also not shown.  
In the absence of limitation of motion of the cervical and 
lumbosacral segments of the spine, the disability was no more 
than 10 percent disabling on the basis of X-ray evidence of 
two major joints, the cervical and lumbosacral segments of 
the spine, without evidence of occasional incapacitating 
exacerbations. 

For these reasons, from October 1, 1991, to July 8, 1995, the 
criteria for an initial rating higher than 10 percent for 
degenerative joint disease of the cervical and lumbosacral 
segments of the spine were not met under 38 C.F.R. § 4.71a, 
DCs 5003, 5290, and 5292.  Fenderson v. West, 12 Vet. App. 
119 (1999). 



An Initial Rating Higher than 30 percent for Degenerative 
Changes with Disc Disease of the Cervical Spine from July 
8, 1995

Since July 8, 1995, the RO has assigned a separate 30 percent 
rating for degenerative changes with disc disease of the 
cervical spine under DC 5293 (intervertebral disc syndrome).  
In September 2002, the criteria under DC 5293 was amended and 
in September 2003, DC 5293 was renumbered as DC 5243.  Also 
in September 2003, DC 5290 was renumbered as DC 5242 and the 
criteria for rating limitation of motion was amended and 
replaced by a General Rating Formula for Diseases and 
Injuries of the Spine. 

When a law or regulation changes while a case is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary. Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).

VA's General Counsel has held that where a law or regulation 
changes during the pendency of a claim for increased rating, 
the Board should first determine whether the revised version 
is more favorable to the veteran. In so doing, it may be 
necessary for the Board to apply both the old and new 
versions of the regulation. If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) (West 2002), can be no 
earlier than the effective date of that change. The Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of the change. VAOPGCPREC 
3-2000.

Prior to September 2002, the criteria for the next higher 
rating, 40 percent, for intervertebral disc syndrome under DC 
5293 were severe recurring attacks of persistent symptoms 
compatible with cervical neuropathy, characteristic pain and 
demonstrable muscle spasms, or other neurological findings 
appropriate to the site of the diseased disc with little 
intermittent relief.

Since September 2002, intervertebral disc disease is rated 
either on the basis of the duration of incapacitating 
episodes or by combining evaluations for the orthopedic and 
neurologic manifestations.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (which was renumbered as DC 5243 in September 
2003).  Under the current criteria for intervertebral disc 
syndrome, the criteria for the next higher rating, 40 
percent, based on incapacitating episodes are incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during a 12 month period. 

As for the findings of intervertebral disc disease under the 
old DC 5293 and the current DC 5243, on VA examinations in 
July 1995, March 1996, and May 1997, the veteran complained 
of neck pain.  There was active range of motion in flexion, 
extension, lateral bending, and rotation.  Motor strength in 
the upper extremities was normal except for a single finding 
4/5 in the left triceps in March 1996, which was not found in 
May 1997.  Sensory examination and upper extremity reflexes 
were normal.  An MRI revealed herniated discs at C3-4 and C6-
7.  

On VA examination in February 2001, the veteran complained of 
neck pain, daily, without flare-ups, which was relieved with 
medication, and stiffness and easy fatigability.  It was 
noted that the veteran was working full time, but he had 
occasionally problems at work because of neck pain.  It was 
also noted that he was fully independent with normal 
activities of daily living.  There was no history of surgery.  
The pertinent findings were muscle spasms and active range of 
motion in flexion, extension, lateral flexion, and rotation 
with pain.  Motor strength and sensory examination of the 
upper extremities were normal. 

On VA examination in February 2006, the veteran complained of 
severe, constant neck pain and flare-ups of symptoms with the 
inability to turn his neck on a weekly basis.  No evidence of 
ankylosis was found.  The pertinent findings were muscle 
spasm, pain with motion, flexion to 30 degrees, motor 
strength was normal, and reflexes were normal to hypoactive. 

Under the old DC 5293, severe recurring attacks compatible 
with cervical neuropathy were not demonstrated as 
neurologically, motor strength and sensory examination of the 
upper extremities were consistently reported as normal.  
While there was evidence of muscle spasm, severe recurring 
attacks and other neurological findings appropriate to the 
diseased discs were not found.  And the cervical pain was 
associated with range of motion more than with cervical 
neuropathy.  For these reasons, the criteria for a 40 percent 
rating under the old DC 5293 were not met.  

As for the current criteria under DC 5243, incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during a 12 month period have not been 
shown.  An incapacitating episode is one of acute symptoms 
that requires bed rest prescribed by a physician and 
treatment by a physician, neither of which has been 
documented.  For this reason, the criteria for a 40 percent 
rating under the current DC 5243 on the basis of 
incapacitating episodes have not been met. 

As for orthopedic and neurologic manifestations, under the 
old DC 5290, the 30 percent rating is the maximum schedular 
rating for limitation of motion of the cervical spine 
including pain and functional loss due to pain.  As for 
neurological manifestions, as previously described, motor 
strength and sensory examinations have been essentially 
normal from 1995 to 2006.  In the absence of evidence of 
neurological compromise, a compensable rating based on 
neurological involvement requires evidence of incomplete 
paralysis with at least evidence of a sensory deficit, which 
has not been demonstrated.  The criteria for rating the 
neurological manifestations have not been changed during the 
appeal periods.  38 C.F.R. § 4.124a, DCs 8510, 8511, 8512, 
8513.  

And lastly, the current criterion for the next higher, 40 
percent, based on limitation of motion, DC 5242, is 
unfavorable ankylosis of the entire cervical spine, which has 
not been shown at any time. 

In view of the above, the criteria for an initial rating 
higher than 30 percent for the cervical spine disability from 
July 8, 1995, have not been met under either the old or 
current criteria.  Fenderson v. West, 12 Vet. App. 119 
(1999).



An Initial Rating Higher than 20 percent for Degenerative 
Joint Disease of the Lumbosacral Spine before February 2, 
2006.

Beginning on July 8, 1995, the veteran was assigned a 20 
percent rating for degenerative joint disease of the 
lumbosacral spine under Diagnostic Code 5292.  Under 
Diagnostic Code 5292, the criterion for the next higher 
rating, 40 percent, was severe limitation of motion in the 
lumbar spine.  After the amendment of the rating criteria in 
September 2003, the current criterion for the next higher, 40 
percent, based on limitation of motion, DC 5242, is forward 
flexion of the lumbosacral spine to 30 degrees or less. 

Another applicable diagnostic code was the old DC 5293.  
Prior to September 2002, the criteria for the next higher 
rating, 40 percent, for intervertebral disc syndrome under 
the old DC 5293 were severe recurring attacks of persistent 
symptoms compatible with sciatic neuropathy, characteristic 
pain and demonstrable muscle spasms, or other neurological 
findings appropriate to the site of the diseased disc with 
little intermittent relief.

After September 2002 and currently, the criteria for the next 
higher rating, 40 percent, based on intervertebral disc 
disease are either incapacitating episodes incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during a 12 month period or by combining 
evaluations for the orthopedic and neurologic manifestations. 

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is to 90 degrees, extension to 30 
degrees, lateral flexion and rotation, right and left, to 30 
degrees.  38 C.F.R. § 4.71a, Note (2), following General 
Rating Formula for Disease and Injuries of the Spine (2005).

When a law or regulation changes while a case is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary. Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).

On VA examination in July 1995, forward flexion of the 
lumbosacral spine was to 85 degrees, extension to 30 degrees, 
and lateral flexion to 45 degrees with no significant pain. 
There was some left lower extremity weakness and numbness, 
but reflexes were normal.  On VA examination in March 1996, 
the neurological evaluation was normal as to motor strength 
and sensory examination.  On VA examination in May 1997, the 
veteran complained of pain radiating down the left lower 
extremity. Motor strength and sensory examination were 
normal. The reflexes were active.  For range of motion, 
forward flexion was to 70 degrees, extension to 10 degrees, 
and lateral flexion to 30 degrees. 

On VA examination in February 2001, the veteran complained of 
pain in the left lower extremity with occasional numbness.  
The examiner reported moderate muscle spasm.  For range of 
motion, forward flexion was to 90 degrees, extension to 10 
degrees, and lateral flexion to 25 degrees, all with pain.  
There was no evidence of neurological compromise. 

VA records from 2003 and 2004 show that the veteran was seen 
several times for chronic low back pain with occasional left 
leg numbness.  No acute episodes were noted. 

Under the old DC 5292 and the current DC 5242 for limitation 
of motion, the criterion for the next higher rating is either 
severe limitation of motion or forward flexion of the 
lumbosacral spine to 30 degrees or less.  While there is 
evidence of painful motion, forward flexion has been in the 
range of 70 to 90 degrees, extension from 10 to 30 degrees, 
and lateral flexion from 25 to 45 degrees.  Even with 
consideration of pain on motion under 38 C.F.R. §§ 4.40 and 
4.45, no more than moderate limitation of motion was 
demonstrated and clearly forward flexion was not limited to 
30 degrees or less.  

On the basis of the above findings, the criteria for an 
initial rating higher than 20 percent for the lumbosacral 
based on limitation of motion before February 2, 2006, have 
not been met under either the old or current criteria.  
Fenderson v. West, 12 Vet. App. 119 (1999). 

Under the old DC 5293, the criteria for the next higher 
rating, 40 percent, were severe recurring attacks compatible 
with sciatic neuropathy, which have not been demonstrated as 
neurologically, motor strength and sensory examination of the 
lower extremities were consistently reported as normal, 
although the veteran complained of left lower extremity pain 
and numbness.  Without evidence of neurological compromise, 
the criteria under the old DC 5293 were not met.  

As for the current criteria under DC 5243, incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during a 12 month period have not been 
shown.  As no such acute symptoms requiring bed rest 
prescribed by a physician and treatment by a physician have 
been documented, the criteria for a 40 percent rating under 
the current DC 5243 on the basis of incapacitating episodes 
have not been met. 

As for neurological manifestations, as previously described, 
motor strength and sensory examinations have been essentially 
normal.  In the absence of evidence of neurological 
compromise, a compensable rating based on neurological 
involvement requires evidence of incomplete paralysis with at 
least evidence of a sensory deficit, which has not been 
demonstrated.  The criteria for rating the neurological 
manifestations have not been changed during the appeal 
periods.  38 C.F.R. § 4.124a, DC 8520.  

For these reasons, the criteria for an initial rating higher 
than 20 percent for the lumbosacral disability before 
February 2, 2006, have not been met under either the old or 
current criteria.  Fenderson v. West, 12 Vet. App. 119 
(1999). 

An Initial Rating Higher than 40 for Degenerative Joint 
Disease of the Lumbosacral Spine from February 2, 2006

The criteria for the next higher rating, 50 percent, based on 
limitation of motion, under the current criteria of DC 5242 
is unfavorable ankylosis of the entire lumbosacral spine.  On 
VA examination on February 2, 2006, the veteran had 25 
degrees of flexion, 5 degrees of extension, and 10 degrees of 
lateral flexion.  Without evidence of ankylosis of the entire 
lumbosacral spine, the criteria for the next higher rating 
based on limitation of motion have not been met. 

The criteria for the next higher rating, 60 percent, based on 
intervertebral disc disease under the current DC 5243 are 
either incapacitating episodes incapacitating episodes having 
a total duration of at least six weeks during a 12 month 
period or by combining evaluations for the orthopedic and 
neurologic manifestations. 

On VA examination in February 2006, the veteran reported 12 
days of incapacitating episodes.  Assuming without deciding 
that the acute symptoms required bed rest prescribed by a 
physician and treatment by a physician, there is no evidence 
of incapacitating episodes of a total duration of 72 days in 
a 12 month period, and the criteria for a 60 percent rating 
under the current DC 5243 on the basis of incapacitating 
episodes have not been met.

As for orthopedic manifestations, ankylosis is not shown.  
And as for neurological manifestations, on VA examination in 
February 2006, an electromyography was normal and there were 
no signs of radiculopathy.  In the absence of evidence of 
neurological compromise, a compensable rating based on 
neurological involvement requires evidence of incomplete 
paralysis with at least evidence of a sensory deficit, which 
has not been demonstrated.  The criteria for rating the 
neurological manifestations have not been changed during the 
appeal periods.  38 C.F.R. § 4.124a, DC 8520.  

For these reasons, the criteria for an initial rating higher 
than 40 percent for the lumbosacral disability from February 
2, 2006, have not been met under the current criteria for 
either limitation of motion, considering both orthopedic and 
neurological manifestations, or incapacitating episodes.  
Fenderson v. West, 12 Vet. App. 119 (1999).

                                                                        
(The Order follows on the next page). 




ORDER

From October 1, 1991 to July 8, 1995, an initial rating 
higher than 10 percent for degenerative joint disease of the 
cervical and lumbosacral segments of the spine is denied.

From July 8, 1995, an initial rating higher than 30 percent 
for degenerative changes with disc disease of the cervical 
spine is denied.

Before February 2, 2006, an initial rating higher than 20 
percent for degenerative joint disease of the lumbosacral 
spine is denied.  

From February 2, 2006, an initial rating higher than 40 
percent for degenerative joint disease of the lumbosacral 
spine is denied.  




____________________________________________
GEORGE E. GUIDO JR.  
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


